Exhibit 10.18

 

Execution Version

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT (the “Agreement”) dated as of January 11, 2005, by and among
Real Mex Restaurants, Inc. (“Real Mex”), J.W. Childs Equity Partners, L.P.
(“J.W. Childs L.P.”), JWC Chevys Co-Invest, LLC (“Chevys Co-Invest” and,
together with J.W. Childs L.P., “J.W. Childs”) Bruckmann, Rosser, Sherrill &
Co., L.P. (“BRS I”) and Bruckmann, Rosser, Sherrill & Co., II. L.P. (“BRS II”
and together with BRS I, collectively “BRS”).

 

WHEREAS, Real Mex and J.W. Childs L.P. have entered into an Asset Purchase
Agreement, dated as of October 14, 2004, by and among J.W. Childs L.P., Buyer
and the other parties thereto (as the same may be amended and modified from time
to time, the “Asset Purchase Agreement”); and

 

WHEREAS, at the Closing (as such term is defined in the Asset Purchase
Agreement), Real Mex will issue and sell to J.W. Childs, and J.W. Childs will
purchase from Real Mex, the equity securities of Real Mex set forth on Exhibit A
hereto (the “Real Mex Equity Securities”); and

 

WHEREAS, Real Mex and certain of its security holders are a party to an Amended
and Restated Securities Holders Agreement, dated as of June 28, 2000, by and
among Real Mex, BRS and the other investors named therein, as amended (the
“Securities Holders Agreement”);

 

WHEREAS, J.W. Childs has requested that BRS, as holder of a majority of the
outstanding shares of Class A Common Stock, par value $.001 per share of Real
Mex (the “Common Stock”), enter into this Agreement in connection with the
voting agreement described herein; and

 

WHEREAS, defined terms used herein but not otherwise defined herein shall have
the meanings ascribed to such terms in the Securities Holders Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties hereto, intending to
be legally bound hereby, agree as follows:

 

1.                                       Representations, Warranties and
Covenants of J.W. Childs.  J.W. Childs represents and warrants to, and covenants
and agrees with, Real Mex that:

 

(a)                                  J.W. Childs has full power and authority to
enter into this Agreement and to perform J.W. Childs’s obligations hereunder;
this Agreement has been duly authorized, executed and delivered by J.W. Childs
and constitutes the legal, valid and binding obligation of J.W. Childs
enforceable against J.W. Childs in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights and subject to
general principles or equity that restrict the availability of equitable
remedies; and the execution, delivery and performance of this

 

--------------------------------------------------------------------------------


 

Agreement by J.W. Childs do not contravene or violate any laws, rules or
regulations applicable to it, or require the consent of any other Person.

 

(b)                                 The Real Mex Equity Securities being
acquired pursuant to the Asset Purchase Agreement are being acquired by J.W.
Childs for investment and not with a view to any distribution thereof that would
violate the Securities Act of 1933, as amended (the “Securities Act”), or the
applicable state securities laws of any state; and J.W. Childs will not
distribute the Real Mex Equity Securities in violation of the Securities Act or
the applicable securities laws of any state.

 

(c)                                  J.W. Childs understands that the Real Mex
Equity Securities being acquired pursuant to the Asset Purchase Agreement have
not been registered under the Securities Act or the securities laws of any state
and must be held indefinitely unless transfer thereof is subsequently registered
under the Securities Act and any applicable state securities laws or unless an
exemption from such registration becomes or is available.

 

(d)                                 J.W. Childs acquiring Real Mex Equity
Securities pursuant to the Asset Purchase Agreement confirms that (i) J.W.
Childs is familiar with the business of Real Mex, (ii) J.W. Childs has had the
opportunity to ask questions of the officers and directors of Real Mex and to
obtain (and that J.W. Childs has received to its satisfaction) such information
about the business and financial condition of Real Mex as it has reasonably
requested, and (iii) J.W. Childs has such knowledge and experience in financial
and business matters such that J.W. Childs is capable of evaluating the merits
and risks of the prospective investment in the Real Mex Equity Securities.

 

(e)                                  J.W. Childs is an “Accredited Investor” as
defined in Rule 501(a) promulgated under the Securities Act.  J.W. Childs was
not formed for the purpose of investing solely in Real Mex Equity Securities to
be purchased pursuant to the terms of the Asset Purchase Agreement.

 

(f)                                    J.W. Childs has not employed any broker
or finder or incurred any actual or potential liability or obligation, whether
direct or indirect, for any brokerage fees, commissions or finders’ fees in
connection with the transactions contemplated by this Agreement.

 

2.                                       Representations, Warranties and
Covenants of BRS.  BRS represents and warrants to J.W. Childs that:

 

(a)                                  BRS has full power and authority to enter
into this Agreement and to perform BRS’s obligations hereunder; this Agreement
has been duly authorized, executed and delivered by BRS and constitutes the
legal, valid and binding obligation of BRS enforceable against BRS in accordance
with its terms; and the execution, delivery and performance of this Agreement by
BRS do not contravene or violate any laws, rules or regulations applicable to
it, or require the consent of any other Person.

 

3.                                       Legend.  The certificates representing
the Real Mex Equity Securities shall bear the following legend in addition to
any other legend required under applicable law:

 

2

--------------------------------------------------------------------------------


 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL, SATISFACTORY TO REAL MEX RESTAURANTS, INC., THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO THE TERMS AND
CONDITIONS OF AN AMENDED AND RESTATED SECURITIES HOLDERS AGREEMENT, BY AND AMONG
REAL MEX RESTAURANTS, INC. AND THE HOLDERS SPECIFIED THEREIN, A COPY OF WHICH
AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF REAL MEX RESTAURANTS, INC.  THE
SALE, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES IS SUBJECT TO THE TERMS OF
SUCH AGREEMENT AND THE SECURITIES ARE TRANSFERABLE ONLY UPON PROOF OF COMPLIANCE
THEREWITH.”

 

4.                                       Securities Holders Agreement.  Each of
Real Mex, BRS and J.W. Childs hereby agrees that J.W. Childs shall (i) join in,
be bound by and receive all the benefits of Sections 3.2, 3.3 and 4.8 of the
Securities Holders Agreement as an “Investor” thereunder (including any defined
terms used therein but not otherwise defined which shall have the meanings set
forth in the Securities Holders Agreement) and (ii) that all securities of Real
Mex from time to time owned by J.W. Childs (including, without limitation, the
Real Mex Equity Securities purchased pursuant to the Asset Purchase Agreement)
shall be treated as “Securities” thereunder.

 

5.                                       Transfer Restrictions.  J.W. Childs
hereby acknowledges and agrees that the transfer restrictions provisions set
forth on Exhibit B hereto shall apply to J.W. Childs and the Real Mex Equity
Securities.

 

6.                                       Preemptive Rights.  Each of Real Mex
and J.W. Childs hereby acknowledges and agrees that the preemptive rights
provisions set forth on Exhibit C hereto shall apply to J.W. Childs and the Real
Mex Equity Securities.

 

7.                                       Voting Agreement.  BRS agrees that it
shall take, at any time and from time to time, all action necessary (including
voting the Common Stock owned by it, calling special meetings of stockholders
and execute and delivering written consents) to ensure that one (1) director
entitled to be designated by BRS pursuant to Section 4.2(c)(ii) of the
Securities Holders Agreement shall be a director designated by J.W. Childs (the
“J.W. Childs Director”).  J.W. Childs may request that any J.W. Childs Director
be removed (with or without cause) by written notice to BRS, and, in any such
event, BRS shall promptly consent in writing or vote or cause to be voted all
shares of Common Stock now or hereafter owned or controlled by it for the
removal of such person as a director. In the event a J.W. Childs Director ceases
to be a director, such person shall also cease to be a member of any committee
of the Board of Directors of Real

 

3

--------------------------------------------------------------------------------


 

Mex.  In the event that a vacancy is created on Real Mex’s Board of Directors at
any time by the death, disability, retirement, resignation or removal (with or
without cause) of a J.W. Childs Director, or if otherwise there shall exist or
occur any vacancy on Real Mex’s Board of Directors in a directorship of BRS
subject to designation by J.W. Childs pursuant to this Section 7, such vacancy
shall not be filled by the remaining members of Real Mex’s Board of Directors
but BRS hereby agrees promptly to consent in writing or vote or cause to be
voted all shares of Common Stock now or hereafter owned or controlled by it to
elect that individual designated to fill such vacancy and serve as a director,
as shall be designated by J.W. Childs.

 

8.                                       Termination of Certain Rights. 
Notwithstanding anything to the contrary set forth in the Securities Holders
Agreement or this Agreement, (a) Sections 3.2, 3.3 and 4.8 of the Securities
Holders Agreement and Sections 4(ii), 5, 6 and 7 hereof shall cease to apply to
J.W. Childs upon the earlier to occur of (i) an Initial Public Offering, (ii) an
Approved Sale and (iii) with respect to Section 4.8 of the Securities Holders
Agreement and Sections 6 and 7 hereof only, the time at which J.W. Childs owns
less than (x) 85% of the Real Mex Equity Securities acquired by it pursuant to
the Asset Purchase Agreement (treating, for purposes of this Section 8, each
share of Series A, Series B and Series C Preferred Stock of Real Mex held by J.W
Childs as a share of common stock) or (y) 7.5% of the value of the then
outstanding Real Mex equity capitalization, as reasonably determined in good
faith by the Real Mex Board of Directors.

 

9.                                       Further Assurances.  Each of the
parties hereto covenants and agrees upon the request of the other, to do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts, deeds, documents, powers of attorney and
assurances as may be reasonably necessary or desirable to give full effect to
this Agreement.

 

10.                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns; provided, however, that J.W. Childs
shall not transfer any of its rights or obligations under this Agreement without
the prior written consent of Real Mex (except in connection with a permitted
transfer under Section 5 of this Agreement); and provided, further, however,
that in no event shall J.W. Childs be entitled to transfer its right to
designate the J.W. Childs Director without the prior written consent of Real Mex
and BRS.

 

11.                                 Governing Law.  This agreement shall be
construed and interpreted according to the laws of the State of Delaware without
regard to its principles of conflict of laws.

 

12.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one agreement.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.

 

 

REAL MEX RESTAURANTS, INC.

 

 

 

 

 

By:

    /s/ Frederick F. Wolfe

 

 

 

Name:  Frederick F. Wolfe

 

 

Title:    President

 

 

 

 

 

J.W. CHILDS EQUITY PARTNERS, L.P.

 

 

 

 

 

By:

   /s/ Jeffrey J. Teschke

 

 

 

Name: Jeffrey J. Teschke

 

 

Title:   Vice-President

 

 

 

 

 

BRUCKMANN, ROSSER, SHERRILL & CO.,

 

L.P.

 

 

 

By: BRS Partners, Limited Partnership, the general
partner

 

 

 

By: BRSE Associates, Inc., its general partner

 

 

 

 

 

By:

   /s/ Harold O. Rosser

 

 

 

Name: Harold O. Rosser

 

 

Title:   Principal

 

 

 

 

 

BRUCKMANN, ROSSER, SHERRILL & CO., II

 

L.P.

 

 

 

By:  BRSE, L.L.C., the general partner

 

 

 

By:

   /s/ Harold O. Rosser

 

 

 

Name: Harold O. Rosser

 

 

Title:   Principal

 

--------------------------------------------------------------------------------


 

 

JWC CHEVYS CO-INVEST, LLC

 

 

 

By:

J. W. Childs Associates, L.P., Its Manager

 

 

 

By:

J.W. Childs Associates, Inc., Its General

 

 

Partner

 

 

 

 

 

By:

/s/ Jeffrey Teschke

 

 

 

Name: Jeffrey Teschke

 

 

Title: Vice President

 

 

 

 

 

J. W. CHILDS EQUITY PARTNERS, L.P.

 

 

 

 

 

By: J.W. Childs Advisors, L.P., its General Partner

 

 

 

By: J.W. Childs Associates, L.P., its General
Partner

 

 

 

By: J.W. Childs Associates, Inc., its General
Partner

 

 

 

 

 

By:

/s/ Jeffrey Teschke

 

 

 

Name: Jeffrey Teschke

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Real Mex Equity Securities

 

(see attached)

 

A-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Real Mex Equity Securities

 

J. W. Childs Equity Partners, L.P.

 

Shares of
Class A
Common Stock

 

Shares of
Series A
Preferred Stock

 

Shares of
Series B
Preferred Stock

 

Shares of
Series C
Preferred Stock

 

Options to Purchase

 

Class A Common Stock

Number of Options

 

Strike Price
Per Share

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38,523.090

 

1,922.105

 

1,297.683

 

1,812.415

 

635.283

 

10.00

 

03/12/2009

 

 

 

 

 

 

 

 

 

1,208.478

 

92.00

 

10/03/2010

 

 

 

 

 

 

 

 

 

222.210

 

92.00

 

05/15/2011

 

 

 

 

 

 

 

 

 

1,180.037

 

5.00

 

09/23/2012

 

 

JWC Chevys Co-Invest, LLC

 

Shares of
Class A
Common Stock

 

Shares of
Series A
Preferred Stock

 

Shares of
Series B
Preferred Stock

 

Shares of
Series C
Preferred Stock

 

Options to Purchase

 

Class A Common Stock

Number of Options

 

Strike Price
Per Share

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2,837.325

 

141.568

 

95.578

 

133.489

 

46.790

 

10.00

 

03/12/2009

 

 

 

 

 

 

 

 

 

89.008

 

92.00

 

10/03/2010

 

 

 

 

 

 

 

 

 

16.366

 

92.00

 

05/15/2011

 

 

 

 

 

 

 

 

 

86.913

 

5.00

 

09/23/2012

 

 

A-2

--------------------------------------------------------------------------------


 

Exhibits B

 

Transfers of Securities

 

1.                                       Except as provided in Section 3.3 of
the Securities Holders Agreement and the provisions set forth below in this
Exhibit B, J.W. Childs is prohibited from Transferring any of its Securities
except in the following circumstances:  (i) to Permitted Transferees (as
hereinafter defined), (ii) to another Investor, (iii) pursuant to an Approved
Sale (as defined in Section 3.2 of the Securities Holders Agreement) and in
accordance with Section 3.2 of the Securities Holders Agreement, (iv) a Transfer
of Common Stock by any of the BRS Entities or the FSI Entities as to which
Tag-Along Rights (as defined in Section 33 of the Securities Holders Agreement)
apply and (v) pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”); provided, however,
that, in the case of any such Transfer, except in the case of an Approved Sale
or sale pursuant to an effective registration statement, each such transferee
shall take such Securities subject to and be fully bound by the terms of this
Agreement applicable to it with the same effect as if it were a party hereto;
and provided, further, that no Transfer shall be effected except in compliance
with the registration requirements of the Securities Act (and applicable state
securities laws) or pursuant to an available exemption therefrom.

 

2.                                       No Transfer shall, in any event, be
made by J.W. Childs unless in connection with such Transfer, the applicable
transferee has complied with the terms and provisions of this Agreement. Neither
J.W. Childs nor transferee may effect any Transfer of Securities, whether to a
Permitted Transferee or otherwise, unless the transferee executes an agreement
pursuant to which such transferee agrees to be bound by the terms and provisions
of this Agreement applicable to the transferor (except in the case of an
Approved Sale, a sale pursuant to an effective registration statement under the
Securities Act or as otherwise specifically provided herein).  In addition,
neither J.W. Childs nor transferee may effect any Transfer of Securities,
whether to a Permitted Transferee or otherwise, if Real Mex reasonably
determines that the proposed Transfer would adversely affect Real Mex’s or any
of its subsidiaries’ alcoholic beverage licenses or permits.  Any purported
Transfer in violation of this covenant shall be null and void and of no force
and effect and the purported transferee shall have no rights or privileges in or
with respect to Real Mex.  As used herein, “Transfer” means the making of any
sale, exchange, assignment, hypothecation, gift, security interest, pledge or
other encumbrance, or any contract therefor, any voting trust or other agreement
or arrangement with respect to the transfer of voting rights (including any
proxy or similar arrangement (whether or not revocable)) or any other beneficial
interest in any of the Securities, the creation of any other claim thereto or
any other transfer or disposition whatsoever, whether voluntary or involuntary,
affecting the right, title, interest or possession in or to such Securities.

 

3.                                       Prior to any proposed Transfer of any
Securities, J.W. Childs shall give written notice to Real Mex describing the
manner and circumstances of the proposed Transfer accompanied by a written
opinion of legal counsel, addressed to Real Mex and the transfer agent, if other
than Real Mex, and reasonably satisfactory in form and substance to each
addressee, to the effect that the proposed Transfer of the Securities may be
effected without registration under the Securities Act and applicable state
securities laws.  Each certificate evidencing the Securities transferred shall
bear the legend set forth in Section 3 of the Joinder Agreement to which this

 

B-1

--------------------------------------------------------------------------------


 

Exhibit B is attached, except that such certificate shall not bear the first
paragraph of such legend if the opinion of counsel referred to above is to the
further effect that the first paragraph of such legend is not required in order
to establish compliance with any provision of the Securities Act or applicable
state securities laws.

 

4.                                       As used herein, “Permitted Transferee”
shall mean (i) J.W. Childs Associates, Inc. (“Childs Inc.”) or any officer,
employee or consultant of Childs Inc., (ii) any corporation or partnership (or
other entity for collective investment, such as a fund) which is (and continues
to be) controlled by, controlling or under common control with Childs Inc., and
(iii) subsequent to September 30, 2008, the partners of J.W. Childs in so far as
they may receive Securities in connection with the liquidation of J.W. Childs,
provided, however, that such Transfers do not result in Real Mex becoming
subject to the reporting requirements of the Securities Exchange Act of 1934, as
amended.

 

5.                                       As used herein, “controlling”
(including, with its correlative meanings, “controlled by” and “under common
control with”) means possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities, partnership or other ownership interests, by contract or otherwise).

 

6.                                       Defined terms used herein but not
otherwise defined herein shall have the meanings ascribed to them in the Joinder
Agreement to which this Exhibit B is attached.

 

B-2

--------------------------------------------------------------------------------


 

Exhibit C

 

Preemptive Rights

 

1.                                       Except as provided in paragraph 3
below, Real Mex shall not issue, sell or transfer any equity securities to BRS,
Jefferies Capital Partners or their respective Affiliates (as such term is
defined in Section 2.1(d) of the Securities Holders Agreement), unless Real Mex
provides J.W. Childs written notice (a “Preemptive Rights Notice”) at least 15
days prior to the proposed issuance date specifying the prices at which such
equity securities are proposed to be issued and sold and all other material
terms of the issuance.  J.W. Childs shall have the right to purchase, during the
period set forth in paragraph 2 below, at the prices and on the terms specified
in the Preemptive Rights Notice, up to the number of shares (or amount) of such
equity securities (“J.W. Childs Maintenance Securities”) equal to J.W. Childs’
Percentage Ownership (as defined below) as it existed immediately prior to such
issuance (“Preemptive Rights”). “Percentage Ownership” means, with respect to
J.W. Childs at any time, (i) the number of shares of Common Stock, on a fully
diluted basis, that J.W. Childs beneficially owns (and (without duplication) has
the right to acquire), divided by (ii) the total number of shares of Common
Stock outstanding at such time on a fully diluted basis; provided, however, that
no Options (as such term is defined in the Securities Holders Agreement) or any
other stock options, restricted stock or similar awards granted pursuant to any
stock option or other incentive compensation plan approved by the Real Mex Board
of Directors shall be taken into account for purposes of clause (i) and
(ii) above in determining J.W. Childs’ Percentage Ownership.

 

2.                                       J.W. Childs may exercise its right to
purchase J.W. Childs Maintenance Securities by delivering written notice of
acceptance of any offer made in a Preemptive Rights Notice within 10 days after
receipt of the Preemptive Rights Notice.  A delivery of such a written notice of
acceptance, which shall specify the number of shares (or amount) of J.W. Childs
Maintenance Securities that J.W. Childs desires to purchase, shall constitute a
binding agreement of J.W. Childs to purchase such J.W. Childs Maintenance
Securities specified in such written acceptance notice, at the prices and on
substantially the same terms and conditions as set forth in the Preemptive
Rights Notice.  Real Mex shall have 90 days from the date it sends the
Preemptive Rights Notice to consummate the proposed issuance of J.W. Childs
Maintenance Securities.  On the date of such consummation, Real Mex shall issue
certificates representing such J.W. Childs Maintenance Securities to be
purchased by J.W. Childs, registered in the name of J.W. Childs and in the
denomination as specified by J.W. Childs in the acceptance notice, against
payment by J.W. Childs of the purchase price for such J.W. Childs Maintenance
Securities.  If Real Mex proposed to issue equity securities subject to
Preemptive Rights after such 90-day period, it shall again comply with the
foregoing procedures.

 

3.                                       Notwithstanding the foregoing, J.W.
Childs shall not be entitled to purchase J.W. Childs Maintenance Securities (and
no Preemptive Rights Notice shall be required) in connection with (i) the
issuance of equity securities described in Section 3.4(c) of the Securities
Holders Agreement, (ii) the issuance of any Maintenance Securities (as such term
is defined in the Securities Holders Agreement) pursuant to Section 3.4 of the
Securities Holders Agreement and (iii) the issuance of any Real Mex equity
securities in connection with the acquisition of another corporation or other
entity (whether by merger, recapitalization, purchase of all or substantially
all of the assets or otherwise), and regardless of whether or not Real Mex is

 

C-1

--------------------------------------------------------------------------------


 

the surviving entity.  In addition, notwithstanding the foregoing, J.W. Childs
shall not be entitled to purchase J.W. Childs Maintenance Securities (and no
Preemptive Rights Notice shall be required) in connection with any proposed
issuance, sale or transfer of equity securities by Real Mex if Real Mex shall
notify J.W. Childs in writing that it shall issue to J.W. Childs the same number
(or amount) of J.W. Childs Maintenance Securities which it would otherwise be
required to issue to J.W. Childs at the same price and on the same conditions as
would be required to be set forth in a Preemptive Rights Notice, within 30 days
after the issuance, sale or transfer of any such equity securities.

 

4.                                       Defined terms used herein but not
otherwise defined herein shall have the meanings ascribed to them in the Joinder
Agreement to which this Exhibit C is attached.

 

C-2

--------------------------------------------------------------------------------